EXHIBIT 10.2
CHRISTOPHER H. PETERSON
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of the 1st day
of April, 2015 (the “Effective Date”), by and between Ralph Lauren Corporation,
a Delaware corporation (the “Corporation”), and Christopher Peterson (the
“Executive”).
WHEREAS, the Executive has been employed with the Corporation pursuant to an
Employment Agreement made effective as of November 1st, 2013, as amended (the
“2013 Employment Agreement”); and
WHEREAS, the Corporation and Executive wish to amend and restate such 2013
Employment Agreement effective as of the date hereof;
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1    Employment Term.  The Corporation hereby agrees to employ the Executive,
and the Executive hereby agrees to serve the Corporation, on the terms and
conditions set forth herein and in the Executive’s term sheet dated April 1,
2015, a copy of which is attached hereto as Exhibit 1 (the “Term Sheet”).  The
employment of the Executive by the Corporation shall be effective as of the date
hereof and continue until June 1, 2018 (the “Term”), unless terminated earlier
in accordance with Article II hereof.
1.2    Position and Duties.  During the Term the Executive shall faithfully, and
in conformity with the directions of the Board of Directors of the Corporation
and any Committee thereof (the “Board”) or the management of the Corporation
(“Management”), perform the duties of his employment, and shall devote to the
performance of such duties his full time and attention.  During the Term the
Executive shall serve in such position as the Board or Management may from time
to time direct.  During the Term, the Executive may engage in outside activities
provided those activities do not conflict with the duties and responsibilities
enumerated hereunder, and provided further that the Executive receives written
approval in advance from Management for any outside business activity that may
require significant expenditure of the Executive’s time in which the Executive
plans to become involved, whether or not such activity is pursued for profit. 
The Executive shall be excused from performing any services hereunder during
periods of temporary incapacity and during vacations in accordance with the
Corporation’s disability and vacation policies.
1.3    Place of Performance.  The Executive shall be employed at the principal
offices of the Corporation located in New York, New York, except for required
travel on the Corporation’s business.
1.4    Compensation and Related Matters.
 
1

--------------------------------------------------------------------------------

 
(a)    Base Compensation.  In consideration of his services during the Term, the
Corporation shall pay the Executive cash compensation at an annual rate of not
less than one million dollars ($1,000,000) (“Base Compensation”), less
applicable withholdings.  Executive’s Base Compensation shall be subject to such
increases as may be approved by the Board or Management.  The Base Compensation
shall be payable as current salary, in installments not less frequently than
monthly, and at the same rate for any fraction of a month unexpired at the end
of the Term.
(b)    Bonus.  During the Term, the Executive shall have the opportunity to earn
an annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive and consistent with the
provisions of the Term Sheet.
(c)    Stock Awards.  During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
or any successor thereto (the “Incentive Plan”).  All equity award grants to the
Executive, if any, including but not limited to the grants set forth in the Term
Sheet, are governed by the terms of the Incentive Plan and are subject, in all
cases, to approval by the Compensation & Organizational Development Committee of
the Board of Directors in its sole discretion.
(d)    During the Term, the Corporation shall pay Executive a car allowance in
the amount of one thousand five hundred dollars ($1,500) per month, less
applicable withholdings.
(e)    Expenses.  During the Term, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation.
(f)    Vacations.  During the Term, the Executive shall be entitled to the
number of vacation days in each fiscal year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program.  The Executive shall also be entitled to all paid holidays
given by the Corporation to its employees.
(g)    Other Benefits.  The Executive shall be entitled to participate in all of
the Corporation’s employee benefit plans and programs in effect during the Term
as would by their terms be applicable to the Executive, including, without
limitation, any life insurance plan, medical insurance plan, dental care plan,
accidental death and disability plan, and sick/personal leave program.  The
Corporation shall not make any changes in such plans or programs that would
adversely affect the Executive’s benefits thereunder, unless such change occurs
pursuant to a plan or program applicable to other similarly situated employees
of the Corporation and does not result in a proportionately greater reduction in
the rights or benefits of the Executive as compared with other similarly
situated employees of the Corporation. Except as otherwise specifically provided
herein, nothing paid to the Executive under any plan or program presently in
effect or made available in the future shall be in lieu of the Base Compensation
or any bonus payable under Sections 1.4(a) and 1.4(b) hereof.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1    Termination of Employment.  The Executive’s employment may terminate
prior to the expiration of the Term under the following circumstances:
(a)    Without Cause.  The Executive’s employment shall terminate upon the
Corporation notifying the Executive that his services will no longer be
required.
(b)    Death.  The Executive’s employment shall terminate upon the Executive’s
death.
(c)    Disability. If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent and unable to perform
the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
(d)    Cause.  The Corporation may terminate the Executive’s employment for
Cause.  For purposes hereof,  “Cause” shall mean:
(i)            failure by the Executive to perform the duties of the Executive
hereunder (other than due to disability as defined in 2.1(c)), provided that the
conduct described in this Section 2.1(d)(i) shall not constitute Cause unless
and until such failure by Executive to perform his duties hereunder has not been
cured to the satisfaction of the Corporation, in its sole discretion, within
fifteen (15) days after notice of such failure has been given by the Corporation
to Executive; or
(ii)            an act of fraud, embezzlement, theft, breach of fiduciary duty,
dishonesty, or any other misconduct or any violation of law (other than a
traffic violation) committed by the Executive; or
(iii)            any action by the Executive causing damage to or
misappropriation of  Corporation assets; or
(iv)            the Executive’s wrongful disclosure of confidential information
of the Corporation or any of its affiliates; or
(v)            the Executive’s breach of Section 5.7 herein or the Executive’s
engagement in any competitive activity which would constitute a breach of this
Agreement and/or of the Executive’s duty of loyalty; or
(vi)            the Executive’s breach of any employment policy of the
Corporation, including, but not limited to, conduct relating to falsification of
business records, violation of the Corporation’s code of business conduct &
ethics, harassment, creation of a hostile work environment, excessive
absenteeism, insubordination, violation of the Corporation’s policy on drug &
alcohol use, or violent acts or threats of violence; or
 
3

--------------------------------------------------------------------------------

 
(vii)            performance by the Executive of his employment duties in a
manner deemed by the Corporation, in its sole discretion, to be grossly
negligent; or
(viii)            the commission of any act by the Executive, whether or not
performed in the workplace, which subjects or, if publicly known, would be
likely to subject the Corporation to public ridicule or embarrassment, or would
likely be detrimental or damaging to the Corporation’s reputation, goodwill, or
relationships with its customers, suppliers, vendors, licensees or employees.
(e)    Voluntary Termination.  The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in or adverse alteration to Executive’s title, base
salary, position or duties, provided that the removal of particular business
units or functions from Executive’s purview shall not constitute Good Reason,
(B) the relocation of the Executive’s principal office outside the area which
comprises a fifty (50) mile radius from New York City, (C) a failure of the
Corporation to comply with any material provision of this Agreement, or (D) the
Corporation requires Executive to report to anyone other than the Corporation’s
Chief Executive Officer or the Board, provided that the events described in
clauses (A), (B), (C) and (D) above shall not constitute Good Reason (1) until
the Executive provides written notice to the Corporation of the existence of
such diminution, change, reduction, relocation or failure within thirty (30)
days of its occurrence and (2) unless such diminution, change, reduction or
failure (as applicable) has not been cured within thirty (30) days after written
notice of such noncompliance has been given by the Executive to the Corporation.
2.2    Date of Termination.  The date of termination shall be:
(a)    if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;
(b)    if the Executive’s employment is terminated by reason of Executive’s
disability pursuant to Section 2.1(c) or by the Corporation pursuant to
Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
(c)    if the Executive’s employment is terminated by the Executive, the date on
which the Executive notifies the Corporation of his termination.
2.3    Effect of Termination of Employment.
(a)    If the Executive’s employment is terminated by the Corporation pursuant
to Section 2.1(a), or if the Executive resigns for Good Reason pursuant to
Section 2.1(e), the Executive shall only be entitled to the following:
(i)            Severance.  Subject to Section 2.3(a)(v) and Section 4.1(a)
hereof, the Corporation shall: (a) beginning with the first payroll period
following the thirtieth (30th) day following the date of termination of
Executive’s employment, continue to pay the Executive, in accordance with the
Corporation’s normal payroll practice, Executive’s Base
 
4

--------------------------------------------------------------------------------

 
Compensation, as in effect immediately prior to such termination of employment,
for the longer of the balance of the Term or the one-year period commencing on
the date of such termination, provided that under no circumstances shall
Executive be paid his Base Compensation for a period longer than two years
(whichever period is applicable shall be referred to herein as the “Severance
Period”), and provided that the initial payment shall include Base Compensation
amounts for all payroll periods from the date of termination through the date of
such initial payment; and (b) pay to the Executive, on the last business day of
the Severance Period, an amount equal to 300% of Executive’s Base Compensation,
as in effect immediately prior to such termination of Executive’s employment. 
Under no circumstances shall the Executive be entitled to any bonus payment for
the fiscal year in which his employment is terminated.  Notwithstanding the
foregoing, in order to receive any severance benefits under this Section
2.3(a)(i), the Executive must sign and not timely revoke a release and waiver of
claims against the Corporation, its successors, affiliates, and assigns, in a
form acceptable to the Corporation on or prior to the 30th day following the
date of termination of Executive’s employment.
(ii)            Stock Awards.  The Executive’s rights with respect to any equity
award grants provided to the Executive by the Corporation shall be governed by
the provisions of the Corporation’s Incentive Plan and the respective award
agreements, if any, under which such awards were granted, except as provided in
Section 4.1(a).
(iii)            Welfare Plan Coverages.  The Executive shall continue to
participate during the Severance Period in any group medical or dental insurance
plan he participated in prior to the date of his termination, under
substantially similar terms and conditions as an active employee; provided that
participation in such group medical or dental  insurance plan shall only
continue for as long as permitted under COBRA and further, shall correspondingly
cease at such time as the Executive (a) becomes eligible for a future employer’s
medical and/or dental insurance coverage (or would become eligible if the
Executive did not waive coverage) or (b) violates any of the provisions of
Article III as determined by the Corporation in its sole discretion. 
Notwithstanding the foregoing, the Executive may not continue to participate in
such plans on a pre-tax or tax-favored basis.
(iv)            Retirement Plans.  Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
(v)            Section 409A.  Notwithstanding any provision in this Agreement to
the contrary, no amounts shall be payable pursuant to Section 2.3(a) or Section
4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations.  If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.3(a)(i) or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death), but rather all such payments shall be made on the date that
is five business days after the expiration of that six month period, if and to
the extent that the
 
5

--------------------------------------------------------------------------------

 
Severance Payment constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A of the Code and such deferral is
required to comply with the requirements of Section 409A of the Code.  For the
avoidance of doubt, no portion of the Severance Payment shall be delayed for six
months after the Executive’s “separation from service” if such portion (x)
constitutes a “short term deferral” within the meaning of Section 1.409A-1(a)(4)
of the Department of Treasury Regulations, or (y) (A) it is being paid due to
the Corporation’s termination of the Executive’s employment without Cause or the
Executive’s termination of employment for Good Reason; (B) it does not exceed
two times the lesser of (1) the Executive’s annualized compensation from the
Corporation for the calendar year prior to the calendar year in which the
termination of the Executive’s employment occurs, or (2) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Executive’s employment terminates; and (C)
the payment is required under this Agreement to be paid no later than the last
day of the second calendar year following the calendar year in which the
Executive incurs a “separation from service.”  For purposes of Section 409A of
the Code, the Executive’s right to receive installment payments pursuant to
Section 2.3(a) shall be treated as a right to receive a series of separate and
distinct payments.  To the extent that any reimbursement of any expense under
Section 1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred.  The amount of any such expenses reimbursed
or in-kind benefits provided in one year shall not affect the expenses or
in-kind benefits eligible for reimbursement or payment in any subsequent year,
and the Executive’s right to such reimbursement or payment of any such expenses
will not be subject to liquidation or exchange for any other benefit. The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall be made by the Corporation in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).
(b)    If the Executive’s employment is terminated by reason of the Executive’s
death or disability, pursuant to Sections 2.1(b) or 2.1(c), the Executive (or
the Executive’s designee or estate) shall only be entitled to whatever welfare
plans benefits are available to the Executive pursuant to the welfare plans the
Executive participated in prior to such termination, and whatever stock awards
may have been provided to the Executive by the Corporation the terms of which
shall be governed by the provisions of the Corporation’s Incentive Plan and the
respective award agreements, if any, under which such stock awards were
provided.
(c)    If the Executive’s employment is terminated by the Corporation for Cause
or by the Executive without Good Reason (as defined in Section 2.1(e)), the
Executive shall receive only that portion of the Executive’s then current Base
Compensation payable through the Executive’s termination date.  The Executive’s
rights with respect to any stock awards provided to the Executive by the
Corporation shall be governed by the provisions of the Corporation’s Incentive
Plan and the respective award agreements, if any, under which such stock awards
were provided.
 
 
 

 
6

--------------------------------------------------------------------------------

 
ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1    Non-Compete.
(a)    The Corporation and the Executive acknowledge that: (i) the Corporation
has a special interest in and derives significant benefit from the unique skills
and experience of the Executive; (ii) the Executive will use and have access to
proprietary and valuable Confidential Information (as defined in Section 3.2
hereof) during the course of the Executive’s employment; and (iii) the
agreements and covenants contained herein are essential to protect the business
and goodwill of the Corporation or any of its subsidiaries, affiliates or
licensees.  Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term, and for the period of six (6) months following
the termination of Executive’s employment, or for the remainder of such Term
following the termination of Executive’s employment, whichever is greater, the
Executive shall not provide any labor, work, services or assistance (whether as
an officer, director, employee, partner, agent, owner, independent contractor,
consultant, stockholder or otherwise) to a “Competing Business.”  For purposes
hereof, “Competing Business” shall mean any business engaged in the designing,
marketing or distribution of premium lifestyle products, including but not
limited to apparel, home, accessories and fragrance products, which competes in
any material respects with the Corporation or any of its subsidiaries,
affiliates or licensees, and shall include, without limitation, those brands and
companies that the Corporation and the Executive have jointly designated in
writing on the date hereof, which is incorporated herein by reference and which
is attached as Schedule A, as being in competition with the Corporation or any
of its subsidiaries, affiliates or licensees as of the date hereof.  Thus,
Executive specifically acknowledges that Executive understands that, except as
provided in Section 3.1(b), he may not become employed by any Competing Business
in any capacity during the time periods in which he is restricted herein,
provided that the Executive may own, solely as an investment, securities of any
entity which are traded on a national securities exchange if the Executive is
not a controlling person of, or a member of a group that controls such entity
and does not, directly or indirectly, own 2% or more of any class of securities
of such entity.
(b)    If the Executive is notified pursuant to Section 2.1(a) hereof that his
services will no longer be required during the Term or if the Executive
terminates his employment during the Term for Good Reason pursuant to Section
2.1(e), then Executive’s obligation of non-competition under Section 3.1(a)
shall only govern his conduct for a period of six (6) months following the date
that his employment is terminated in accordance with this Section 3.1(b).
(c)    It is acknowledged by the Executive that the Corporation has determined
to relieve the Executive from any obligation of non-competition upon the
expiration of (6) months or the remainder of the Term following the termination
of Executive’s employment, whichever is greater.  It is further acknowledged by
the Executive that if the Corporation terminates the Executive’s employment
under Section 2.1(a) or if the Executive has terminated his employment for Good
Reason pursuant to Section 2.1(e), that the obligation of non-competition shall
only be in force for a period of six (6) months.  In consideration of that, and
in consideration of all of the compensation provisions in this Agreement
(including the
 
7

--------------------------------------------------------------------------------

 
potential for the award of restricted shares and/or other equity awards and
severance payments that may be provided to the Executive), Executive agrees to
the provisions of Section 3.1 and also agrees that the non-competition
obligations imposed herein are fair and reasonable under all the circumstances.
3.2    Confidential Information.
(a)    The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation.  Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation. 
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative.  By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Corporation and/or its subsidiaries,
affiliates or licensees concerning trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career in the apparel business and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).
(b)    Executive acknowledges and agrees that in the performance of his duties
hereunder the Corporation will from time to time disclose to Executive and
entrust Executive with Confidential Information.  Executive also acknowledges
and agrees that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets.  Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of his
 
 
 
8

--------------------------------------------------------------------------------

 
assigned duties and for the benefit of the Corporation, any Confidential
Information, either during his Term of employment or thereafter.
(c)    The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.
(d)    During the Term, Executive shall disclose to the Corporation all designs,
inventions and business strategies or plans developed for the Corporation,
including without limitation any process, operation, product or improvement. 
Executive agrees that all of the foregoing are and shall be the sole and
exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
3.3    Non-Solicitation of Employees.  The Executive covenants and agrees that
during the Term, and for a period of one (1) year following the termination of
Executive’s employment for any reason whatsoever hereunder, the Executive shall
not directly or indirectly solicit or influence any other employee of the
Corporation, or any of its subsidiaries, affiliates or licensees, to terminate
such employee’s employment with the Corporation, or any of its subsidiaries,
affiliates or licensees, as the case may be, or to become employed by a
Competing Business.  As used herein, “solicit” shall include, without
limitation, requesting, encouraging, enticing, assisting, or causing, directly
or indirectly.
3.4    Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not he is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to shed an adverse light on the business or reputation of
the Corporation or any of its subsidiaries, affiliates or licensees, the Board
or any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to (i)
compliance with legal process or subpoena, or (ii) statements in response to an
inquiry from a court or regulatory body.
3.5    Remedies.
(a)    The Executive acknowledges and agrees that in the event the Corporation
reasonably determines that the Executive has breached any provision of this
Article III, that such conduct will constitute a failure of the consideration
for which stock awards had been previously granted to the Executive or could be
awarded in the future to Executive, and notwithstanding the terms of any stock
award agreement, plan document, or other provision of this Agreement to the
contrary, the Corporation may in its sole discretion notify the Executive that
all unexercised stock options, Restricted Performance Share Units ("RPSUs"),
restricted stock units, and other equity awards that Executive has are
forfeited.  Further, the Executive shall immediately forfeit the right to
receive any further grants of any equity awards or vest any further in any
unvested stock options, unvested restricted stock units, unvested RPSUs or other
unvested equity awards of the Corporation at the time of such notice and
Executive waives any
 
9

--------------------------------------------------------------------------------

 
right to assert that any such conduct by the Corporation violates any federal or
state statute, case law or policy.
(b)    If the Corporation reasonably determines that the Executive has breached
any provision contained in this Article III, the Corporation shall have no
further obligation to make any payment or provide any benefit whatsoever to the
Executive pursuant to this Agreement, and may also recover from the Executive
all such damages as it may be entitled to at law or in equity.  In addition, the
Executive acknowledges that any such breach is likely to result in immediate and
irreparable harm to the Corporation for which money damages are likely to be
inadequate.  Accordingly, the Executive consents to injunctive and other
appropriate equitable relief upon the institution of proceedings therefor by the
Corporation in order to protect the Corporation’s rights hereunder.  Such relief
may include, without limitation, an injunction to prevent:  (i) the breach or
continuation of Executive’s breach; (ii) the Executive from disclosing any trade
secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.
3.6    The provisions of this Article III shall survive the termination of this
Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1    Change in Control.
(a)    Effect of a Change in Control.  Notwithstanding anything contained herein
to the contrary, if the Executive’s employment is terminated within twelve (12)
months following a Change in Control (as defined in Section 4.1(b) hereof)
during the Term by the Corporation for any reason other than Cause, or by the
Executive for Good Reason, then:
(i)            Severance.  The Corporation shall pay to the Executive, in lieu
of any amounts otherwise due to him under Section 2.3(a) hereof, within fifteen
(15) days of the Executive’s termination of employment, or within the timeframe
required by Section 2.3(a)(v) hereof if applicable, a lump sum amount equal to
two (2) times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus paid to
the Executive for the most recently completed fiscal year prior to the fiscal
year in which his employment is terminated.  Notwithstanding the foregoing,
solely to the extent necessary to comply with Section 409A of the Code, a
portion of such lump sum payment will not be payable at such time if the
duration of the Severance Period that would have otherwise applied under Section
2.3(a)(i) (had a Change in Control not occurred during the twelve-month period
prior to such termination of employment) would have extended beyond the end of
the second calendar year following the calendar year in which such termination
of employment occurs (any such period beyond the end of such second calendar
year is the “Extended Severance Payment Period”).  In addition, such other
amounts that otherwise would have been payable to the Executive under Section
2.3(a)(i) had a Change in Control not occurred during the twelve (12) month
period prior to such termination of employment, and that would
 
 
10

--------------------------------------------------------------------------------

 
have constituted nonqualified deferred compensation subject to Section 409A of
the Code, will also not be included as part of such lump sum payment.  In such
event, an amount equal to the aggregate installment payments that would have
been payable during the Extended Severance Payment Period, and the amounts
described in the preceding sentence, shall be deducted from the amount otherwise
payable in a lump sum in accordance with the first sentence hereof.  Such
deducted amount shall, instead, be payable at the same time that, and in the
same manner as, such payments would have been paid if the Executive’s employment
had been terminated pursuant to Section 2.3(a) hereof rather than within a
twelve-month period following a Change in Control.
(ii)            Stock Awards.  Subject to Section 2.3(a)(v), the Executive shall
immediately become vested in any unvested stock options granted to the Executive
by the Corporation prior to the Change in Control and Executive will have six
(6) months from the date of termination under this circumstance to exercise all
vested options (but in no event later than the expiration date of such
options).  In addition, subject to Section 2.3(a)(v), any awards of RPSUs and
restricted shares which are unvested shall be deemed vested immediately prior to
such Change in Control.
(b)    Definition.  For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following:
                                                      (i) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Corporation to
any “person” or “group” (as such terms are used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than Permitted
Holders;
 
(ii) any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;
 
(iii) during any period of twelve (12) consecutive months, Present and/or New
Directors cease for any reason to constitute a majority of the Board;
 
(iv) the Permitted Holders’ beneficial ownership of the total voting power of
the voting stock of the Corporation falls below 30 percent and either Ralph
Lauren is not nominated for a position on the Board of Directors, or he stands
for election to the Board of Directors and is not elected;
 
 
 
11

--------------------------------------------------------------------------------

 
(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the Corporation that were outstanding
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company, or one or more Permitted Holders), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company) and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination; or
 
(vi) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.
For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group.  “Present Directors” shall mean individuals who at the beginning
of any one year period were members of the Board.  “New Directors” shall mean
any directors whose election by the Board or whose nomination for election by
the shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
 
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE V
MISCELLANEOUS
 
5.1    Notice.  For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or by facsimile or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive: Christopher Peterson

 



If to the Corporation:
Ralph Lauren Corporation
650 Madison Avenue
New York, New York 10022
Attn:  Mitchell A. Kosh
Executive Vice President – Chief Administrative Officer
Fax: (212) 318-7277

 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
5.2    Modification or Waiver; Entire Agreement; End of Term.  No provision of
this Agreement may be modified or waived except in a document signed by the
Executive and the Corporation.  This Agreement, along with any documents
incorporated herein by reference, including but not limited to the Term Sheet,
constitutes the entire agreement between the parties regarding their employment
relationship and supersedes all prior agreements, amendments, promises,
covenants, representations or warranties, including, without limitation, the
Executive’s 2013 Employment Agreement with the Corporation, except as expressly
set forth below.  To the extent that this Agreement is in any way inconsistent
with any prior or contemporaneous stock award agreements between the parties,
this Agreement shall control.  No agreements or representations, oral or
otherwise, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.  Any extensions or
renewals of this Agreement must be in writing and must be agreed to by both the
Corporation and the Executive.  Absent such extensions or renewals, this
Agreement and all of its terms and conditions, except for those provisions in
Article III as specified therein, shall expire upon the end of the Term.  If
Executive continues to be employed by the Corporation beyond the Term, such
employment shall be “at will.”  Notwithstanding the foregoing, the following
provision from Executive’s offer letter dated August 22, 2012, which was
attached to and incorporated by reference into Executive’s Employment Agreement
dated September 24, 2012, and which was expressly referenced as remaining in
force in the 2013 Employment Agreement, shall remain in full force and effect:
the first paragraph of the “One-Time Stock Award” provision.
5.3    Governing Law.  The validity, interpretation, construction, performance,
and enforcement of this Agreement shall be governed by the laws of the State of
New York without
 
13

--------------------------------------------------------------------------------

 
reference to New York’s choice of law rules.  In the event of any dispute, the
Executive agrees to submit to the jurisdiction of any court sitting in Manhattan
in New York State.
5.4    No Mitigation or Offset.  In the event the Executive’s employment with
the Corporation terminates for any reason, the Executive shall not be obligated
to seek other employment following such termination and there shall be no offset
of the payments or benefits set forth herein.
5.5    Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
5.6    Attorney’s Fees.  Each party shall bear its own attorney’s fees and costs
incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.
5.7    No Conflict.  Executive represents and warrants that he is not party to
any agreement, contract, understanding, covenant, judgment or decree or under
any obligation, contractual or otherwise, with any other party that in any way
restricts or adversely affects his ability to act for the Corporation in all of
the respects contemplated hereby, including but not limited to any obligations
to comply with any non-compete or non-solicitation provisions.
5.8    Enforceability.  Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
5.9    Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto.  If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate.  This Agreement shall be
 
 
14

--------------------------------------------------------------------------------

 
binding upon and shall inure to the benefit of, and shall be enforceable by, the
Executive, the Executive’s heirs and legal representatives and the Corporation
and its successors.  The section headings shall not be taken into account for
purposes of the construction of any provision of this Agreement.
5.10            Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) he has carefully read it
and fully understands what it means; (b) he has been advised in writing to
discuss this Agreement with an independent attorney of his own choosing before
signing it and has had a reasonable opportunity to confer with his attorney and
has discussed and reviewed this Agreement with his attorney prior to executing
it and delivering it to the Corporation; (c) he has had answered to his
satisfaction any questions he has with regard to the meaning and significance of
any of the provisions of this Agreement; and (d) he has agreed to this Agreement
knowingly and voluntarily of his own free will and was not subjected to any
undue influence or duress, and assents to all the terms and conditions contained
herein with the intent to be bound hereby.
5.11            Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to adopt such limited amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Corporation reasonably determines
are necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.
 
 
 
 
15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
 
 

Date:              4/1/15          Date:            4/1/15          

 

RALPH LAUREN CORPORATION           
/s/ Ralph Lauren
   
/s/ Christopher Peterson
 
By:  Ralph Lauren
   
Christopher Peterson
 
Title: Chairman & Chief Executive Officer
   
 
 

 
 



                                                                                                       
16

--------------------------------------------------------------------------------

 
SCHEDULE A


Abercrombie & Fitch Co.
Ann Taylor Stores Corp.
Brooks Brothers
Burberry Limited
Campagnie Financiere Richemont SA
Chanel S.A.
Coach, Inc.
Crate & Barrel (aka Euromarket Designs, Inc.)
Dillard’s Inc.
Dolce & Gabbana
Fifth & Pacific Companies, Inc.
Gap Inc.
Giorgio Armani Corp.
Hermes International
Hudson’s Bay Company
Hugo Boss AG
J. Crew Group, Inc.
Jones Apparel Group, Inc.
Limited Brands, Inc.
LVMH Moet Hennessy Louis Vuitton S.A.
Macy’s Inc.
Michael Kors, Inc.
Neiman Marcus Group, Inc.
Nordstrom, Inc.
PPR Group
Prada (aka I Pellettieri d'Italia S.P.A.)
PVH Corp.
Saks Inc.
Salvatore Ferragamo Italia S.P.A.
TJX Companies, Inc.
VF Corporation
Williams-Sonoma, Inc.
 
 
 
17

--------------------------------------------------------------------------------

 
Exhibit 1


Term Sheet


Christopher Peterson
April 1, 2015





Term: Commencing April 1, 2015, and ending June 1, 2018



Title:
President, Global Brands



Base Salary:
$1,000,000 annually




Annual Bonus: Continue to participate in Executive Officer Annual Incentive Plan
(EOAIP), with goal based 100% on Corporate performance and EOAIP Strategic Goal
achievement.



Beginning Fiscal 2016, bonus percentages as follows (excluding impact of
Strategic Goal adjustment):
 

 
Target
300% of salary

 
Threshold
150%

 
Stretch
375%

 
Maximum
450%



(At all times your bonus opportunity will be governed by the terms of the
Corporation’s EOAIP and nothing contained herein restricts the Corporation’s
rights to alter, amend or terminate the EOAIP at any time.)
 
Annual Equity
Award:
 
Beginning Fiscal 2016, target equity value of $4,500,000 to be granted annually
at the same time as annual awards to other executives, normally in May but may
be earlier or later, and under terms of the equity program as approved each year
by the Compensation and Organizational Development Committee of the Ralph Lauren
Corporation Board of Directors (“Compensation Committee”), including grant
structure, type of awards, conversion of value to actual number of shares, and
other applicable factors as determined by the Committee in its discretion.   The
Committee will have the right to reduce the value of any such annual award in
its good faith discretion.



 
 

18

--------------------------------------------------------------------------------